Case 1:18-cr-00031-SPB-RAL Document 1° Filed 10/09/18 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT

FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

 

UNITED STATES OF AMERICA )
| )
v. ) Criminal No. Is-3 Erie
)
SHAWN ASHLEY PENA ) (8 U.S.C. § 371)
MICHAEL KISER ) (Under Seal) He bo be! Be
INDICTMENT . \
] OCT = 9 2018
COUNT ONE ,
CLERK U8, DISTRICT COURT
The grand jury charges: WEST. DIST. OF PENNSYLVANIA
I. The Conspiracy and its Objects
1. During the period from in and around March 2018, until in and around May

2018, in the Western District of Pennsylvania and elsewhere, the defendants, SHAWN ASHLEY
PENA and MICHAEL KISER, knowingly and willfully did conspire, combine, confederate and
agree together and with each other, to commit an offense against the United States, that is interstate
transportation of stolen goods in violation of Title 18, United States Code, Section 2314.
| II. Manner and Means of the Conspiracy

2. It was part of the conspiracy that the defendants, SHAWN ASHLEY PENA
and MICHAEL KISER, engaged in interstate travel for the purpose of locating businesses and
mercantile establishments from which to steal merchandise. |

3. It was further a part of the conspiracy that the defendants, SHAWN
ASHLEY PENA and MICHAEL KISER, utilized rental vehicles when traveling interstate for the

purpose of locating businesses and mercantile establishments from which to steal merchandise.
Case 1:18-cr-00031-SPB-RAL Document 1 Filed 10/09/18 Page 2 of 4

4. It was further a part of the conspiracy that the defendants, SHAWN
ASHLEY PENA and MICHAEL KISER, after arriving at the businesses and mercantile
establishments from which they intended to steal, would then enter the various businesses and
mercantile establishments together and steal merchandise offered for sale at those businesses and
mercantile establishments.

5. It was further a part of the conspiracy that, subsequent to their thefts from
the various businesses and mercantile establishments, the defendants, SHAWN ASHLEY PENA
and MICHAEL KISER, would engage in interstate travel, often for the purpose of locating other
businesses and mercantile establishments from which to steal.

III. Overt Acts

6. The defendants, SHAWN ASHLEY PENA and MICHAEL KISER, did.
commit the following overt acts in furtherance of the conspiracy:

a. On or about April 13, 2018, the defendant, SHAWN ASHLEY
PENA, rented a 2017 red Dodge Charger from Enterprise in Saint Charles, Ilinois.

b. On or about April 14, 2018, the defendants, SHAWN ASHLEY
PENA and MICHAEL KISER, stole United States currency from Ail Star Lanes in La Crosse,
Wisconsin.

c. On or about April 14, 2018, the defendants, SHAWN ASHLEY
PENA and MICHAEL KISER, stole jewelry valued at approximately $3,320 from The Antique
Store in La Crosse, Wisconsin.

d. On or about April 22, 2018, the defendants, SHAWN ASHLEY
PENA and MICHAEL KISER, stole jewelry valued at approximately $20,217.73 from Kmart in

Millcreek Township, Pennsylvania.
Case 1:18-cr-00031-SPB-RAL Document 1 Filed 10/09/18 Page 3 of 4

e. On or about April 23, 2018, the defendants, SHAWN ASHLEY
PENA and MICHAEL KISER, stole merchandise valued at approximately $17,338 from various
vendors located within Antique World in Clarence, New. York.

f. On or about April 24, 2018, the defendant, SHAWN ASHLEY
PENA, rented a blue Toyota Camry from Enterprise in Rochester, New York.

g. On or about April 24, 2018, the defendants, SHAWN ASHLEY
PENA and MICHAEL KISER, stole merchandise valued at approximately $20,540 from vatious
vendors located within Ontario Mall Antiques in Rochester, New York.

h. On or about April 26, 2018, the defendants, SHAWN ASHLEY
_ PENA and MICHAEL KISER, stole merchandise valued at approximately $4,150 from various
vendors located within the Rhinebeck Antique Emporium in Staatsburg, New York.

i. On or about May 6, 2018, the defendants, SHAWN ASHLEY
PENA and MICHAEL KISER, stole merchandise valued at over $6,000 from Bedford Street
Antiques in Carlisle, Pennsylvania.

j. On or about May 6, 2018, the defendants, SHAWN ASHLEY
PENA and MICHAEL KISER, stole merchandise valued at approximately $2,000 from Northgate

Antiques in Carlisle, Pennsylvania.

k. On or about May 6, 2018, the defendants, SHAWN ASHLEY
PENA and MICHAEL KISER, stole merchandise valued at approximately $15,389.72 from Kmart

in Hummelstown, Pennsylvania.

l. On or about May 7, 2018, the defendants, SHAWN ASHLEY
PENA and MICHAEL KISER, stole merchandise from the Black Rose Antiques in Phillipsburg,

New Jersey.
Case 1:18-cr-00031-SPB-RAL Document1 Filed 10/09/18 Page 4 of 4

All in violation of Title 18, United States Code, Section 371.

A True Bill,

(LEE
adie *

SCOTT W. BRADY
United States Attorney
PA ID No. 88352
